                                                                         1 Gregory H. King
                                                                           Nevada Bar No. 7777
                                                                         2 ghk@paynefears.com
                                                                           Sarah J. Odia
                                                                         3 Nevada Bar No. 11053
                                                                           sjo@paynefears.com
                                                                         4 PAYNE & FEARS LLP
                                                                           6385 S. Rainbow Blvd., Suite 220
                                                                         5 Las Vegas, Nevada 89118
                                                                           Telephone: (702) 851-0300
                                                                         6 Facsimile: (702) 851-0315

                                                                         7 Attorneys for Defendants
                                                                           LENNAR RENO, LLC and LENNAR RENO, LLC dba LENNAR HOMES
                                                                         8

                                                                         9                             UNITED STATES DISTRICT COURT
                                                                        10                                    DISTRICT OF NEVADA
                                                                        11 WILLIAM G. and MARISSA J. KRAUS;            CASE NO.: 3:18-cv-00120-MMD-WGC
PAYNE & FEARS LLP




                                                                           MATTHEW AND LEAH COWEN; RALPH
                                                                        12 & FRANCES CASTELLI, as Co-Trustees          STIPULATION AND [PROPOSED]
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                           under THE CASTELLI FAMILY TRUST;            ORDER TO REMAND ACTION
                       LAS VEGAS, NEVADA 89118




                                                                        13 RICHARD & DEBRA MENCHEL;
                           ATTORNEYS AT LAW




                                                                           RICHARD & MARY D. NUNES as Trustees
                                                       (702) 851-0300




                                                                        14 of the NUNES LIVING TRUST; THOMAS
                                                                           I. & HEIDI A. SHELTON; RICHARD M.
                                                                        15 LUND AND NANCY S. LUND, Trustees of
                                                                           the LUND FAMILY TRUST, DATED
                                                                        16 MARCH IS, 2002; NICK TRAN AND CHI
                                                                           PHAM; MICHAEL L. VERA; ATAM P.
                                                                        17 AND MARGO G. LALCHANDANI, as Co-
                                                                           Trustees under THE LALCHANDANI
                                                                        18 FAMILY TRUST AGREEMENT DATED
                                                                           JULY 24, 1992; CHARLES E. & CAROL J.
                                                                        19 FAGEN as Trustees of the FAGEN LIVING
                                                                           TRUST; OWEN C. KOCHINSKI,
                                                                        20 individually, as husband and wife, and
                                                                           trustees
                                                                        21
                                                                                           Plaintiffs,
                                                                        22
                                                                                   v.
                                                                        23
                                                                           LENNAR RENO, LLC and LENNAR RENO,
                                                                        24 LLC dba LENNAR HOMES,

                                                                        25               Defendants.

                                                                        26

                                                                        27

                                                                        28

                                                                                                                                                         .
                                                                                                 STIPULATION REGARDING ARBITRATION PROTOCOL
                                                                         1          Plaintiffs and Defendants Lennar Reno, LLC and Lennar Reno, LLC dba Lennar Homes

                                                                         2 (“Lennar”) (Plaintiffs and Lennar collectively referred to herein as, “Parties”), by and through

                                                                         3 their counsel of record, hereby stipulate and agree as follows:

                                                                         4                                             RECITALS
                                                                         5           A.    Plaintiffs or their predecessors in interest, entered into purchase and sale

                                                                         6 agreements (“PSAs”) with Lennar to purchase certain residences located in the Casa Bella at

                                                                         7 Damonte Ranch development in Reno, Nevada that are the subject of this action (“Subject

                                                                         8 Properties”).

                                                                         9           B.    Lennar alleges that the PSAs set forth certain dispute-resolution procedures and

                                                                        10 requirements, including a requirement for claims regarding the Subject Properties to proceed to

                                                                        11 binding arbitration.
PAYNE & FEARS LLP




                                                                        12           C.    On or around November 1, 2016, Plaintiffs began forwarding notices of
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13 constructional defects to Lennar regarding the Subject Properties. On February 8, 2018, Plaintiffs
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14 filed a complaint against Lennar entitled Kraus, et al., v. Lennar Reno LLC, et al., Washoe

                                                                        15 County, case no.: CV18-0027.

                                                                        16           D.    Lennar removed the Kraus, et al., v. Lennar Reno LLC, et al. action to the U.S.

                                                                        17 District Court in and for the District of Nevada, on March 15, 2018, and it was assigned case

                                                                        18 number 3:18-cv-00120-MMD-WGC (the “Litigation”). Plaintiffs thereafter filed a motion to

                                                                        19 remand the Litigation to state court on April 10, 2018. (ECF No. 7). Lennar opposed Plaintiffs’

                                                                        20 motion to remand on April 24, 2018. (ECF No. 10). The Court denied the Motion. (ECF No. 23)

                                                                        21           E.    On multiple occasions, Lennar demanded that the Plaintiffs arbitrate their claims

                                                                        22 regarding the Subject Properties.

                                                                        23           F.    After extensive meeting and conferring, the Parties agree to arbitrate the

                                                                        24 Claimants’ claims regarding the Subject Properties.

                                                                        25           G.    The parties further agree to remand the action back to the Second Judicial District

                                                                        26 Court, Washoe County, Nevada, so that the state court will retain jurisdiction over the action

                                                                        27 pending arbitration.

                                                                        28

                                                                                                                             -2-                                                 .
                                                                                                   STIPULATION REGARDING ARBITRATION PROTOCOL
                                                                         1                                            AGREEMENT
                                                                         2           WHEREFORE, The Parties hereby STIPULATE AND AGREE to the following:

                                                                         3           1.     The above-captioned action shall be remanded to the Second Judicial District

                                                                         4 Court, Washoe County, Nevada. The state court shall retain jurisdiction over the action pending

                                                                         5 arbitration.

                                                                         6           2.     The Parties further stipulate that each party shall bear its own attorneys’ fees and

                                                                         7 costs with respect to the removal and subsequent remand of this action pursuant to this stipulation

                                                                         8
                                                                             and order but such agreement shall have no effect and shall not be considered by any Court and/or
                                                                         9
                                                                             arbitrator in deciding whether to award attorneys’ fees and costs to either Party in pursuit and/or in
                                                                        10
                                                                             the conclusion of this Litigation as allowed under Nevada law. 
                                                                        11
PAYNE & FEARS LLP




                                                                        12          IT IS SO STIPULATED.
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                             DATED: December 13, 2018                   PAYNE & FEARS LLP
                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14

                                                                        15                                              By:                /s/ Sarah J. Odia
                                                                                                                              GREGORY H. KING, NV Bar No. 7777
                                                                        16
                                                                                                                              SARAH J. ODIA, NV Bar No. 11053
                                                                        17
                                                                                                                              Attorneys for Defendants
                                                                        18                                                    LENNAR RENO, LLC and LENNAR RENO,
                                                                                                                              LLC dba LENNAR HOMES
                                                                        19
                                                                             DATED: December 13, 2018                   MADDOX, SEGERBLOM and CANEPA, LLP
                                                                        20

                                                                        21

                                                                        22                                              By:            /s/ Ardea G. Canepa-Rotoli
                                                                                                                              EVA G. SEGERBLOM, NV Bar No. 10749
                                                                        23
                                                                                                                              ARDEA G. CANEPA-ROTOLI, NV Bar No.
                                                                        24                                                    12345

                                                                        25                                                    Attorneys for Plaintiffs
                                                                        26

                                                                        27

                                                                        28

                                                                                                                              -3-                                                 .
                                                                                                    STIPULATION REGARDING ARBITRATION PROTOCOL
                                                                         1                                                     ORDER
                                                                         2            The Court having reviewed the Parties Stipulation to Remand the above-captioned action
                                                                         3 and good cause appearing, hereby ORDERS as follows:

                                                                         4              1. The Parties’ Stipulation is approved; and

                                                                         5              2. The U.S. District Court for the District of Nevada Case No.: 3:18-cv-00120-MMD-

                                                                         6                      WGC captioned, William G. and Melissa J. Kraus, et al. v. Lennar Reno, LLC, et al.,

                                                                         7                      is hereby remanded to the Second Judicial District Court, Washoe County, Nevada.

                                                                         8            IT IS SO ORDERED.
                                                                         9
                                                                                  December 13, 2018
                                                                        10 Dated:__________________                             ____________________________________
                                                                                                                                U.S. DISTRICT COURT JUDGE
                                                                        11
PAYNE & FEARS LLP




                                                                        12   4850-0550-1314.1
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                                  -4-                                                 .
                                                                                                          STIPULATION REGARDING ARBITRATION PROTOCOL
